IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

LEMUEL L. COLE,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D14-2687

WARDEN R. BRYANT,

      Respondent.

___________________________/

Opinion filed January 6, 2015.

Petition for Writ of Certiorari—Original Jurisdiction.

Lemuel L. Cole, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kathleen C. Hagan, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition is denied on the merits.

BENTON, WETHERELL, and SWANSON, JJ., CONCUR.